                  Case:19-03908-jtg   Doc #:111 Filed: 10/09/19      Page 1 of 21



                            UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF MICHIGAN


In re:

CHHATRALA GRAND RAPIDS, LLC,                               Case No. 19-03908-jtg
                                                           Chapter 11
                  Debtor.                                  Hon. John T. Gregg
_____________________________________/

In re:

BHOGAL ENTERPRISES, LLC,                                   Case No. 19-03909-jtg
                                                           Chapter 11
                  Debtor.                                  Hon. John T. Gregg
_____________________________________/

   DEBTORS’ MOTION FOR AUTHORITY TO CONTINUE/ESTABLISH CASH
 MANAGEMENT PROCEDURES, INCLUDING LIMITED USE OF EXISTING BANK
          ACCOUNTS AND USE OF MANAGEMENT COMPANY

              CHHATRALA GRAND RAPIDS, LLC and BHOGAL ENTERPRISES, LLC,

Debtors and Debtors-in-Possession in the above-captioned Chapter 11 cases, through their

counsel, Steinberg Shapiro & Clark, respectfully move this Court for approval of the following

Motion and in support thereof, states the following:

                                           Background

         1.        On September 16, 2019, (the “Commencement Date”), Chhatrala Grand Rapids,

LLC and Bhogal Enterprises, LLC, commenced with this Court voluntary cases under Chapter

11 of Title 11 of the United States Code (the “Bankruptcy Code”). The Debtors are authorized to

continue to operate their business and manage their property as debtors-in-possession pursuant to

Sections 1107(a) and 1108 of the Bankruptcy Code. No trustee, examiner, or statutory committee

of creditors has been appointed in this chapter 11 case.
              Case:19-03908-jtg       Doc #:111 Filed: 10/09/19         Page 2 of 21



     2.        Chhatrala Grand Rapids, LLC (“Chhatrala”) and Bhogal Enterprises, LLC

(“Bhogal”, and collectively “Debtors”) operate as the Crowne Plaza Grand Rapids, a 320-room

full-service hotel built in 1980. Chhatrala was acquired by its current owners in October 2017

when they purchased its equity. The property features all traditional services of an upscale hotel

of this size with other amenities including a restaurant, lounge, fitness facility, indoor/outdoor

swimming pool, business center, sundries shop and meeting spaces. The hotel is in an ideal

location, approximately 12 miles from Downtown Grand Rapids and 4.4 miles from the Gerald

Ford International Airport.

     3.        Consistent with their purchase of the equity of Chhatrala in 2017, Debtors’

principals formed Bhogal to acquire the assets and liabilities from Chhatrala.

     4.        The Debtors’ financial issues are primarily a factor of the cost of improvements

required by the Debtors’ franchisor, including that the Debtors use certain expensive contractors,

and Debtors’ inability to fund these improvements. The inability to fund improvements has

capped the amounts the Debtors can charge for rooms, and has impaired the Debtors’ ability to

service their debt.

     5.        While a transfer of the franchise agreement from Chhatrala to Bhogal was

effected prior to the commencement of these proceedings, and additional bank accounts were

opened in the name of Bhogal, a complete transfer was not effected prior to the filing of these

cases. Debtors have filed a motion for substantive consolidation to treat the assets and liabilities

of each of the Debtors as the assets and liabilities of Bhogal Enterprises, LLC and effectively

complete the process started by the Debtors in February 2019.




                                                  2
               Case:19-03908-jtg      Doc #:111 Filed: 10/09/19        Page 3 of 21



                                           Jurisdiction

     6.         This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157

and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper before this

Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                         Relief Requested

     7.         By this Motion, the Debtors request authority, pursuant to Sections 105(a), 363,

503 and 507(a) of the Bankruptcy Code, but not direction, to: (a) maintain existing bank

accounts; (b) continue its prepetition cash management system (with certain changes required by

the Office of the U.S. Trustee), as described below; and (c) continue its prepetition cash and

accounting systems, while otherwise fully complying with the Office of the U.S. Trustee’s

Operating Guidelines for Chapter 11 Debtors in Possession (the “Operating Guidelines”).

                               Prepetition Cash Management System

     8.         Debtor, Chhatrala, previously held a franchise agreement with Intercontinental

Hotels Group, PLC (“IHG”), for the operation of the hotel property located at 5700 28th Street,

SE in Grand Rapids, Michigan. In approximately August of this year, the franchise agreement

was assigned to Bhogal Enterprises, as part of a restructuring of the Debtors’ operations.

Pursuant to the franchise agreement, the Debtors operate as a Crowne Plaza Hotel and enjoy the

benefits of IHG’s governance, support, reputation and reservation system. The franchise

agreement is an executory contract that is likely to be assumed at some point in these

proceedings.

     9.         As part of the franchise agreement, the Debtors are required to retain the services

of a management company. At the date of filing, the management company whom the Debtors

engaged was Marshall Hotels & Resorts, Inc. (“Marshall”). According to the express terms of




                                                 3
             Case:19-03908-jtg       Doc #:111 Filed: 10/09/19         Page 4 of 21



the “Marshall Hotels & Resorts, Inc. Management Agreement” (the “Management Agreement”)

entered into by and between the Debtors and Marshall, Marshall is engaged to “manage, market

and operate the Hotel”.

    10.        Among the specific tasks performed pursuant to the Management Agreement,

Marshall provides accounting services to the Debtor and manages its payables. The logistics of

Marshall’s prepetition services in connection with the Debtors’ payables was/is as follows:

Debtors, Chhatrala and Bhogal Enterprises each maintain two (2) checking accounts with Bank

of America. The accounts maintained by Bhogal Enterprises are not relevant to the present

Motion. Chhatrala’s Bank of America checking account ending in 4372 is referred to as the

“Operating Account”, while the Bank of America checking account ending in 5841 is referred to

as the “Liquor Account” because it is used to pay for liquor purchases at the hotel, which

generally require the delivery of a manual check, provided to the distributor at the time alcoholic

deliveries are made to the Hotel. The Operating Account is where all room revenues and

merchant transactions other than the restaurant revenues are deposited, and is the main source of

funding for payment of Debtors’ operational expenses.

    11.        In the usual course of business prior to filing, Marshall and the Hotel’s Director of

Finance, Vicki Kloska, would assemble all outstanding payables owed by the Debtors, and

present a list of the payables due to be paid to the Debtors’ principals, Simi or Sam Bhogal. Mr.

or Mrs. Bhogal would review the funds on hand in the Operating Account; and then instruct

Marshall to wire transfer funds in a specific amount from the Operating Account to an account

maintained by Marshall at PNC Bank. Upon information and belief, the PNC account is held by

Marshall, but as a custodian of Chhatrala. Checks issued from the PNC account bear the name

of Chhatrala and/or Crowne Plaza, Grand Rapids. The only funds deposited to the PNC account




                                                 4
              Case:19-03908-jtg      Doc #:111 Filed: 10/09/19         Page 5 of 21



are the Debtor, Chhatrala’s funds, and the funds transferred are essentially the amounts necessary

to pay Chhatrala’s obligations. 1

    12.        Toward the latter period preceding the Chapter 11 filing, and while the Debtor

was trying to cover its renovation costs from operating revenues, there was frequently less than

the amount necessary to pay the outstanding bills of Chhatrala. When this occurred, Sam or Simi

Bhogal would advise Marshall and Ms. Kloska of which debts to pay and which should be held

until additional funds were available to pay the obligation.

    13.        From the PNC account, Marshall would cut checks to pay the Debtors’

obligations and post the payments to the accounting system used by the Debtor and maintained

by Marshall. Having Marshall cut checks and post payments to the accounting system removed

a significant burden from the Debtor’s responsibilities as well as enabling Marshall to generate

up-to-date financial reports at any given time and track financial performance of the Debtor.

Since the filing date, and due to concerns about violating the Operating Guidelines, the Debtor

has not allowed Marshall access to the Operating Account, and has been cutting manual checks

to pay all bills for the Hotel. The check-writing and consequent posting of transactions to the

Debtor’s accounting system is taking away from the valuable time of the Debtor’s Director of

Finance and making it difficult to perform other, just as important duties necessary to the



1
   For purposes of clarity, Bhogal Enterprises is not a party to the Management Agreement, and
nothing in the present motion is intended to affect any disposition of the funds in or being
accumulated by Bhogal, until and unless the estates of Chhatrala and Bhogal Enterprises are
substantively consolidated pursuant to the Debtors’ pending motion for such relief. Until then this
motion would apply to Bhogal, its assets and liabilities only insofar as keeping existing bank
accounts open and Marshall using Chhatrala funds to pay franchise fees owed to IHG which,
because of the prepetition transfer of the franchise agreement to Bhogal, could be characterized as
a Bhogal, and not a Chhatrala obligation. Because Chhatrala receives all of the revenue relating
to the operation of the hotel except for the restaurant receipts, it is only logical that it pay the
franchise fees. The Debtors submit this is just another reason for consolidating the estates per the
pending Motion.

                                                 5
               Case:19-03908-jtg      Doc #:111 Filed: 10/09/19        Page 6 of 21



operation of the Hotel and the progress of the Chapter 11 proceedings. For this, and many other

reasons to be addressed in a subsequent Motion, the Debtor intends to assume its executory

contract with Marshall, and has engaged in ongoing discussions with the US Trustee about an

acceptable deviation from strict adherence with the Operating Guidelines.

    14.         During the Initial Debtor Interview (IDI) conducted on September 19, 2019, and

in subsequent conversations with the US Trustee , the Debtor has discussed preserving some or

all of its existing cash management functions, with modifications to accommodate the US

Trustee’s Guidelines and security concerns. Upon information and belief, the US Trustee has no

opposition to the Debtors’ following requests:

       a.       The Debtors will not close their existing bank accounts. Credit card payments
                at the hotel are processed by merchant services companies, such as Bank of
                America, American Express and others companies. These merchant service
                companies have the Debtors’ Operating Accounts on file and know to send
                processed payments to the Operating Accounts. Changing the designated
                accounts takes time and is disruptive. When the prepetition receiver instructed
                Marshall to make the change it resulted in a freezing of accounts for a period, and
                in the case of American Express, the Receiver’s directions, in conjunction with
                notice of the Chapter 11 filing, has resulted in a continuing freeze of funds
                believed to have accumulated to over $100,000 as of the date of the present
                Motion. Leaving the existing accounts open and allowing those accounts to
                continue receiving processed payments from merchant services companies will
                avoid disruption in cash flow and stabilize the Debtor’s operations. Additionally,
                when the Debtors approached Bank of America to open Debtor-in-Possession
                (DIP) accounts, they were told by the local branch that Bank of America does not
                handle DIP accounts. Moving to another financial institution would create even
                greater disruption in the Debtors’ cash flow and operations. The Debtors have
                agreed, however, to promptly obtain and use checks bearing the designation
                “Debtor In Possession Case No. 19-03908” or “Debtor In Possession Case No.
                19-03909” for all accounts that it intends to issue checks from.

          b.    The Debtors will cooperate with the US Trustee and Access Point Financial
                to allow ‘view only’ access to the existing accounts. Upon information and
                belief, the Office of the US Trustee has been in contact with Bank of America and
                confirmed that the Bank will provide quarterly reporting to the Office of the US
                Trustee on the Debtors’ accounts. In prior discussions with counsel for Access
                Point regarding cash collateral, counsel had requested that his client be allowed
                ‘view only’ access to the account, to confirm information contained in the



                                                 6
               Case:19-03908-jtg      Doc #:111 Filed: 10/09/19         Page 7 of 21



                Monthly Operating Reports (MORs). While no final agreement has been reached
                on cash collateral, the request made by Access Point is entirely reasonable and to
                the extent Bank of America can allow such access, the Debtors have no
                opposition to the same.

          c.    Marshall will resume its role in handling the Debtors’ payables, with
                modifications. The US Trustee has indicated that he does not object to the
                Debtors resuming their relationship with Marshall (and, as noted by the Court in
                the Bench Opinion delivered on September 4, 2019, all of the parties to these
                proceedings are comfortable with Marshall), with certain modifications. Subject
                to Court approval, the Debtors will resume transferring funds to the PNC account
                maintained by Marshall, and Marshall will use the funds received to pay the
                Debtors’ obligations (see footnote 1, infra). The only digressions from the
                previous arrangement are that: (1) Unlike the previous circumstances wherein
                Marshall had the ability to unilaterally transfer funds from the Bank of America
                accounts, only the Debtor, its principals and employees will have the ability to
                transfer funds to the Marshall PNC account; (2) Checks issued from the Marshall
                PNC account will bear the designation “Debtor In Possession Case No. 19-
                03908”; and (3) Statements from the PNC account, along with the check register
                and reconciliation of the account will be included in the MORs filed by the
                Debtor. On Friday, October 4, 2019, the Debtor received correspondence from
                Marshall that they were agreeable to these conditions, and the Debtors fully
                support the arrangement.

    15.         The Debtors strongly believe that the foregoing relief is practical, cost-saving and

will promote stabilization of the Debtors’ operations, which will substantially aid their efforts to

reorganize and confirm a plan in this case. Furthermore, to the extent that the proposed

procedures digress from the Operating Guidelines, they do so with little or no prejudice to any

party and with minimal risk or burden to any party in interest.

          Management of the Funds Being Deposited to the Bhogal Enterprises Account(s)

    16.         Concurrent with the assignment/transfer of the franchise agreement to Bhogal, the

Debtor’s principals opened bank accounts on behalf of Bhogal Enterprises. Similar to Chhatrala,

Bhogal opened a Bank of America checking account ending in 2379 referred to as the

“Operating Account”, and a Bank of America checking account ending in 2337, referred to as

the “Liquor Account” There has been minimal activity (credits or debits) to the liquor account,




                                                  7
              Case:19-03908-jtg       Doc #:111 Filed: 10/09/19         Page 8 of 21



however in May of this year, the Debtors began depositing all revenues received from their

restaurant and bar operations into the Bhogal Operating Account. 2 Prior to filing, these funds

were regularly transferred from the Bhogal Operating Account to the Chhatrala Operating

Account as funds were needed to pay expenses of operation.

    17.        On September 16, 2019, the Debtors filed Motions for Substantive Consolidation

of their respective estates (the “Consolidation Motions”). As indicated in the Consolidation

Motions, it was never the intent of the Debtors to operate separately, or distinguish the assets of

their respective estates. As it stands currently, the restaurant and liquor license generating

revenue at the hotel are the property of Chhatrala, and should be going into a Chhatrala account.

That said, if the Court grants the Debtors’ Motion for Substantive Consolidation, it will be of

little consequence where the proceeds of the restaurant and bar sales go, as there will be only one

estate. For the time being however, the Debtors have not seen fit to transfer funds between the

estates and the Bhogal Operating Account has just accumulated funds since the filing date.

    18.        If and only if the Court does not grant the Debtors’ Motion for Substantive

Consolidation on October 23, 2019, the Debtors seek permission to transfer any accumulated

funds in the Bhogal Operating account to the Chhatrala Operating Account, as the rightful owner

of the funds. Clearly the funds relate to the operation of Chhatrala and the use of its assets, and

should be used to pay the expenses of operation of those assets.




2
   The deposit of restaurant and bar revenues into a Bhogal Enterprises account was done in
anticipation of the liquor license being correctly registered with Sam Bhogal as the ‘responsible
person’ for the license and transferring the license to Bhogal Enterprises, a process that was started
by prepetition counsel retained by the Debtors, but delayed/diverted when Shiva began its
foreclosure proceedings. Counsel for the Debtors has spoken with prepetition counsel regarding
his retention as special counsel in these proceedings, and anticipates filing pleadings in the next
few days to employ special counsel to continue the proper registration of the liquor license.

                                                  8
               Case:19-03908-jtg         Doc #:111 Filed: 10/09/19            Page 9 of 21



                                          Legal Authority

    19.         Section 363(c)(1) of the Bankruptcy Code authorizes the debtor in possession to “use

property of the estate in the ordinary course of business without notice or a hearing.” The purpose of

section 363(c)(1) is to provide a debtor in possession with the flexibility to engage in the ordinary

transactions required to operate its business without unneeded oversight by its creditors or the court.

Med. Malpractice Ins. Ass’n v. Hirsch (In re Lavigne), 114 F.3d 379, 384 (2d Cir. 1997); Chaney v.

Official Comm. of Unsecured Creditors of Crystal Apparel, Inc. (In re Crystal Apparel, Inc.), 207 B.R.

406, 409 (S.D.N.Y. 1997). Included within the purview of Section 363(c) is a debtor’s ability to continue

the “routine transactions” necessitated by a debtor’s cash management system. Amdura Nat’l Distrib. Co.

v. Amdura Corp. (In re Amdura Corp.), 75 F.3d 1447, 1453 (10th Cir. 1996). Accordingly, the Debtors

seek authority under section 363(c)(1) to continue their prepetition cash management procedures as

described above.

    20.         Even if continuation of the cash management procedures and other relief requested herein

is outside of the ordinary course, the Court may approve it pursuant to Section 363 of the Bankruptcy

Code. Section 363(b) of the Bankruptcy Code provides, in relevant part, that “[t]he [debtor], after notice

and a hearing, may use, sell, or lease, other than in the ordinary course of business, property of the

estate.” 11 U.S.C. § 363(b)(1).

    21.         In addition, the Court has the authority, pursuant to its equitable powers under Section

105(a) of the Bankruptcy Code, to authorize the relief requested herein, because such relief is necessary

for the Debtors to carry out their fiduciary duties under Section 1107(a) of the Bankruptcy Code. Section

1107(a) of the Bankruptcy Code “contains an implied duty of the debtor-in-possession” to act as a

fiduciary to “‘protect and preserve the estate, including an operating business’ going-concern value,’” on

behalf of the debtor’s creditors and other parties in interest. In re CEI Roofing, Inc., 315 B.R. 50, 59

(Bankr. N.D. Tex. 2004) (quoting In re CoServ, L.L.C., 273 B.R. 487, 497 (Bankr. N.D. Tex. 2002)); see

also Unofficial Comm. of Equity Holders v. McManigle (In re Penick Pharm., Inc.), 227 B.R. 229, 232–




                                                      9
              Case:19-03908-jtg         Doc #:111 Filed: 10/09/19            Page 10 of 21



33 (Bankr. S.D.N.Y. 1998) (“[U]pon filing its petition, the debtor became debtor in possession and,

through its management . . . was burdened with the duties and responsibilities of a bankruptcy trustee.”).

Section 105(a) of the Bankruptcy Code empowers the Court to “issue any order, process, or judgment that

is necessary or appropriate to carry out the provisions of” the Bankruptcy Code. 11 U.S.C. § 105(a); see

Ionosphere Clubs, 98 B.R. at 175. Continuing the Debtors’ cash management procedures without further

interruption is vital to the Debtors’ business operations and the success of this Chapter 11 Case.

Therefore, it is within the Court’s equitable powers under Section 105(a) to approve the continued use of

the cash management procedures.

        WHEREFORE, the Debtors respectfully requests entry of orders:

                A.       Authorizing the Debtors to leave prepetition bank accounts open and not
                         open new DIP bank accounts, but designate Debtor In Possession and the
                         case number of postpetition checks cut from any account;

                B.       Requiring the Debtors to cooperate with the US Trustee and Access Point
                         Financial to allow ‘view only’ access to the existing Bank of America
                         accounts;

                C.       Authorizing the Debtors to allow Marshall Management to resume its role
                         in handling the Debtors’ payables, with modifications and granting the
                         relief requested herein and such other and further relief as is just; and

                D.       Authorizing the transfer of funds in Bhogal Enterprises accounts to
                         Chhatrala accounts in the event that cases are not substantively
                         consolidated.

                                              STEINBERG SHAPIRO & CLARK

                                              /s/ Mark H. Shapiro (P43134)
                                              Attorney for Debtors
                                              25925 Telegraph Road, Suite 203
                                              Southfield, MI 48033
                                              248-352-4700
                                              shapiro@steinbergshapiro.com
Date: October 9, 2019




                                                     10
              Case:19-03908-jtg      Doc #:111 Filed: 10/09/19        Page 11 of 21



                         UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN


In re:

CHHATRALA GRAND RAPIDS, LLC,                                 Case No. 19-03908-jtg
                                                             Chapter 11
                  Debtor.                                    Hon. John T. Gregg
_____________________________________/

In re:

BHOGAL ENTERPRISES, LLC,                                     Case No. 19-03909-jtg
                                                             Chapter 11
                  Debtor.                                    Hon. John T. Gregg
_____________________________________/

         ORDER GRANTING DEBTORS’ MOTION FOR AUTHORITY TO
         CONTINUE/ESTABLISH CASH MANAGEMENT PROCEDURES,
     INCLUDING LIMITED USE OF EXISTING BANK ACCOUNTS AND USE OF
                       MANAGEMENT COMPANY

         This matter came before the Court on the Debtors’ Motion for authority to

continue/establish cash management procedures, including limited use of existing bank accounts

and use of management company. Notice was properly served on all parties in interest and the

Court is advised that no objections or responses were filed or served. The Court being otherwise

fully advised in this matter finds good cause for granting the relief requested by the Debtors.

         NOW, THEREFORE,

         IT IS HEREBY ORDERED as follows:

         1.    The Debtor is authorized to leave its prepetition (‘Operating’, ending in #4372 and

‘Liquor’, ending in # 5841) bank accounts with Bank of America open, and shall not be required

to open new DIP bank accounts. The Debtor shall, however, obtain new checks for the existing
            Case:19-03908-jtg       Doc #:111 Filed: 10/09/19        Page 12 of 21



accounts, which shall bear the designation “Debtor In Possession Case No. 19-03908” on all

postpetition checks cut from the accounts;

       2.      The Debtors shall cooperate with the US Trustee and Access Point Financial to

allow ‘view only’ access to any and all accounts they maintain at Bank of America;

       3.      The Debtors are authorized to allow its prepetition management company, Marshall

Hotels & Resorts, Inc. (“Marshall”), to resume its prepetition role in handling the Debtors’

payables, limited/modified as indicated herein. Specifically, the Debtors will resume transferring

funds to the PNC account maintained by Marshall, and Marshall will use the funds received to pay

the Debtors’ obligations. The only digressions from the previous arrangement are that: (1) Only

the Debtor, its principals and employees will have the ability to transfer funds from the Debtors’

accounts to the Marshall PNC account; (2) Checks issued from the Marshall PNC account will

bear the designation “Debtor In Possession Case No. 19-03908”; and (3) Statements from the PNC

account, along with the check register and reconciliation of the account will be included in the

MORs filed by the Debtor.

       4.      In the event the Debtors’ Motions for Substantive Consolidation, filed on

September 16, 2019, are not granted at the hearing set for October 23, 2019, the Debtors are

authorized to transfer any accumulated funds in the Bhogal Operating account to the Chhatrala

Operating Account, as the rightful owner of the funds, and to use those funds to pay expenses of

the operation of the Debtors’ business.




                                                2
            Case:19-03908-jtg       Doc #:111 Filed: 10/09/19        Page 13 of 21



                     IN THE UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF MICHIGAN

In re:

CHHATRALA GRAND RAPIDS, LLC,                                Case No. 19-03908-jtg
23415 Pleasant Meadow Road                                  Chapter 11
Diamond Bar, CA 91765                                       Hon. John T. Gregg
EIN: xx-xxx7408

      Debtor.
_____________________________________/

In re:

BHOGAL ENTERPRISES, LLC,                                    Case No. 19-03909-jtg
23415 Pleasant Meadow Road                                  Chapter 11
Diamond Bar, CA 91765                                       Hon. John T. Gregg
EIN: xx-xxx9535

      Debtor.
_____________________________________/

           14 DAY NOTICE OF DEBTORS’ MOTION FOR AUTHORITY TO
           CONTINUE/ESTABLISH CASH MANAGEMENT PROCEDURES,
            INCLUDING LIMITED USE OF EXISTING BANK ACCOUNTS
                    AND USE OF MANAGEMENT COMPANY

        Chhatrala Grand Rapids, LLC and Bhogal Enterprises, LLC, the above-captioned
Chapter 11 Debtors-in-Possession (collectively, the “Debtors”), have filed a motion with the Court
for authority to continue/establish cash management procedures, including limited use of existing
bank accounts and use of management company (the “Motion”).

       Your rights may be affected. You should read these papers carefully and discuss them
with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney,
you may wish to consult one.)

       If you do not want the court to grant the Motion, or if you want the Court to consider your
views on the Motion, within 14 days from the date of this notice, you or your attorney must:
              Case:19-03908-jtg       Doc #:111 Filed: 10/09/19       Page 14 of 21



       1.       File with the court a written objection or request for hearing, explaining your
                position at: 1

                INTAKE OFFICE
                U.S. Bankruptcy Court
                1 Division Ave., N, Room 200
                Grand Rapids, MI 49503

If you mail your objection or request for hearing to the court for filing, you must mail it early
enough so the Court will receive it on or before the 14 day period expires. All attorneys are
required to file pleadings electronically.

       2.       Mail a copy to:

                STEINBERG SHAPIRO & CLARK
                c/o Mark H. Shapiro, Esq.
                25925 Telegraph Road, Suite 203
                Southfield, MI 48033

       If an objection or request for hearing is timely filed, the clerk will schedule a hearing on
the Motion and you will be served with a notice of the date, time and location of the hearing.

      If you or your attorney do not take these steps, the court may decide that you do not
oppose the relief sought in the motion and may enter an order granting that relief.

                                              STEINBERG SHAPIRO & CLARK

                                               /s/ Mark H. Shapiro (P43134)
                                              Attorney for Debtors in Possession
                                              25925 Telegraph Road, Suite 203
                                              Southfield, MI 48033
                                              248-352-4700
                                              shapiro@steinbergshapiro.com

Date: October 9, 2019




       1
           Objection or request for hearing must comply with F.R. Civ.P. 8(b), (c) and (e)


                                                  2
              Case:19-03908-jtg      Doc #:111 Filed: 10/09/19         Page 15 of 21



                       IN THE UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF MICHIGAN


In re:

CHHATRALA GRAND RAPIDS, LLC,                                 Case No. 19-03908-jtg
                                                             Chapter 11
                  Debtor.                                    Hon. John T. Gregg
_____________________________________/

In re:

BHOGAL ENTERPRISES, LLC,                                     Case No. 19-03909-jtg
                                                             Chapter 11
                  Debtor.                                    Hon. John T. Gregg
_____________________________________/

                                 CERTIFICATE OF SERVICE

         I certify that on October 9, 2019, I served documents as follows:

 Documents Served:               14 Day Notice of Debtors’ Motion for Authority to
                                 Continue/Establish Cash Management Procedures, Including
                                 Limited Use of Existing Bank Accounts and Use of Management
                                 Company

 Served Upon:                    All parties listed on attached matrices


 Method of Service:              First Class Mail



                                               /s/ Joy L. Brown, Legal Assistant
                                              Steinberg Shapiro & Clark
                                              25925 Telegraph Road, Suite 203
                                              Southfield, MI 48033
                                              (248) 352-4700
                                              jbrown@steinbergshapiro.com
Label Matrix for local noticing Case:19-03908-jtg
                                              Access Doc   #:111 Filed:
                                                     Point Financial, LLC  10/09/19   PageChhatrala
                                                                                           16 of 21 Grand Rapids, LLC
0646-1                                        c/o Keller & Almassian, PLC                  23415 Pleasant Meadow Road
Case 19-03908-jtg                             230 East Fulton St.                          Diamond Bar, CA 91765-3366
Western District of Michigan                  Grand Rapids, MI 49503-3211
Grand Rapids
Wed Oct 9 10:36:37 EDT 2019
Shiva Management LLC                          Western District of Michigan                 A & T Soft Water, Inc.
c/o StevenT. Buquicchio                       One Division Ave., N.                        6450 Shearer Road
VARNUM LLP                                    Room 200                                     Greenville MI 48838-9100
P.O. Boc 352                                  Grand Rapids, MI 49503-3132
Grand Rapids, MI 49501-0352

(p)AMERICAN AUTOMOBILE ASSOCIATION INC       AT&T                                          Access Point Financial LLC
1000 AAA DRIVE MAIL STOP 8                   PO Box 5091                                   C/O Keller & Almassian PLC
HEATHROW FL 32746-5063                       Carol Stream IL 60197-5091                    230 East Fulton
                                                                                           Grand Rapids, MI 49503-3211


Action Plumbing & Mechanical,                Airgas National Carbonation                   Airgas USA, LLC
1134 Morren Court                            Wells Fargo                                   PO box 802576
Wayland MI 49348-8944                        PO Box 602792                                 Chicago IL 60680-2576
                                             Charlotte NC 28260-2792


Alesia Renee Griffin                         AmTrust North America                         American Consumer Shows
18636 Robson St.                             PO Box 6939                                   6901 Jericho Tpke.
Detroit MI 48235-2809                        Cleveland OH 44101-1939                       Suite 250
                                                                                           Southold NY 11971-4626


American Hotel Register                      Andrea Sharp                                  Arrowwaste, Inc.
PO Box 206720                                1611 Jefferson Ave SE                         PO Box 828
Dallas TX 75320-6720                         Grand Rapids MI 49507-2505                    Jenison MI 49429-0828



Ascentium Capital                            Bank of America                               Best Cleaners
23970 Highway 59 N                           Business Card                                 5925 D 28th Street
Kingwood TX 77339-1535                       PO Box 15796                                  Grand Rapids MI 49546-6955
                                             Wilmington DE 19886-5796


Bhavneet and Suriinder Bhogal                Cadillac Coffee Company                       Cascade Charter Twp.
23415 Pleasant Meadow Road                   PO Box 932249                                 Kenneth B. Pierce, Treasurer
Diamond Bar CA 91765-3366                    Cleveland OH 44193-0010                       2865 Thornhills Ave SE
                                                                                           Grand Rapids MI 49546-7192


Cascade Rental Center                        Champ Sports Travel, LLC                      Clear Channel Airports
6410 East Fulton                             1760 Dorothea Rd.                             PO Box 847247
Grand Rapids MI 49546                        Berkley MI 48072-2112                         Dallas TX 75284-7247



Coca-Cola Distribution                       Courtesy Products                             Cozzini Bros., Inc.
PO Box 809082                                PO Box 840020                                 350 Howard Ave.
Chicago IL 60680-9082                        Kansas City MO 64184-0020                     Des Plaines IL 60018-1908
Curtis Equipment Co.             Case:19-03908-jtg
                                               Cut AcreDoc
                                                        Lawn #:111
                                                              Care Filed: 10/09/19    PageDTE17Energy
                                                                                                 of 21
1410 W. Main                                     303 S. Hardwick Dr. SW                    PO Box 740786
PO Box 209                                       Grand Rapids MI 49548-6720                Cincinnati OH 45274-0786
Lowell MI 49331-0209


Delta Hotels- Grand Rapids Air                   Delta Lighting Products Inc.              Dormakaba Canada, Inc.
3333 28th Street SE                              2570 Metropolitan Drive                   PO Box 896502
Grand Rapids MI 49512-1677                       Feasterville Trevose PA 19053-6797        Charlotte NC 28289-6502



Dow Jones & Co.                                  Edward Don & Company                      Experience Grand Rapids
Wall St Jrnl or Barrons                          2562 Paysphere Circle                     Attn: Assessment
PO Box 4137                                      Chicago IL 60674-0001                     171 Monroe Ave., NW Suite 545
New York NY 10261-4137                                                                     Grand Rapids MI 49503-2694


Field’s Fire Protection                          Fish Window Cleaning                      G. Wilson Horde, III
4303 40th Street SE                              PO Box 723                                Burr & Forman, LLP
PO Box 5935                                      Grandville MI 49468-0723                  171 Seventeenth St., NW
Grand Rapids MI 49512-4102                                                                 Ste. 1100
                                                                                           Atlanta GA 30363-1029

GLSCO                                            Gordon Food Service                       Grainger
PO Box 9                                         PO Box 88029                              Dept. 886984364
New Baltimore MI 48047-0009                      Chicago IL 60680-1029                     Palatine IL 60038-0001



Green Home Cleaning & Restorat                   Greenleaf Compaction, Inc.                HD Supply Facilities Maintenan
2952 Fingers Drive NE                            Dept. #2008                               PO Box 509058
Grand Rapids MI 49525-1100                       PO Box 29661                              San Diego CA 92150-9058
                                                 Phoenix AZ 85038-9661


Hewlett Packard Financial Serv                   Hospitality WiFi                          Hotel Credit Association
200 Connell Drive                                520 E. Montford Avenue                    PO Box 459
Suite 5000                                       Ada OH 45810-1821                         Grafton IL 62037-0459
Berkeley Heights NJ 07922-2816


Huntington Bank                                  ITA Inc.                                  InnerWorkings
801 West Big Beaver Road                         ITA Audio Visual Solutions                Attn. Accounts Receivable
Troy MI 48084-4725                               PO Box 633194                             7503 Solutions Center
                                                 Cincinnati OH 45263-3194                  Chicago IL 60677-7005


Intercontinental Hotel Group                     Intermedia.Net Inc.                       Internal Revenue Service
PO Box 101074                                    PO Box 398897                             Centralized Insolvency Operation
Atlanta GA 30392-1074                            San Francisco CA 94139-8897               P.O. Box 7346
                                                                                           Philadelphia, PA 19101-7346


Kent County Treaurer                             Kingsland Ace Hardware                    Lawson Products, Inc.
300 Monroe NW                                    6549 28th Street SE                       PO Box 809401
PO Box Y                                         Grand Rapids MI 49546-6992                Chicago IL 60680-9401
Grand Rapids MI 49501-4925
Leslie’s Poolmart, Inc.          Case:19-03908-jtg    DocMedia
                                               Lifestyles  #:111
                                                               Group, Filed:
                                                                      LLC    10/09/19   PageM318  of 21 Services, Inc.
                                                                                               Accounting
PO Box 501162                                     PO Box 51300                               1715 N Brown Road
Saint Louis MO 63150-1162                         Phoenix AZ 85076-1300                      Bldg A, Suite 200
                                                                                             Lawrenceville GA 30043-8119


Marshall Hotels & Resorts Inc.                    Mary Free Bed Wheelchair & Ada             Maurer’s Textile Rental Servic
1315 South Division Street                        Attn: Jeo Pantoja                          PO Box 515
Salisbury MD 21804-6920                           235 Wealthy St. SE                         DeWitt MI 48820-0515
                                                  Grand Rapids MI 49503-5247


Michael D. Almassian                              Michigan Society of Assn Execs             Miltech Inc
Keller & Almassian, PLC                           1350 Haslett Road                          3776 Division Avenue
230 Fulton Street, East                           East Lansing MI 48823-2823                 Wayland MI 49348-9757
Grand Rapids MI 49503-3211


Model Coverall Service Inc                        Model First Aid Safety & Train             Mood Media
PO Box 8037                                       PO Box 8037                                PO Box 71070
Grand Rapids MI 49518-8037                        Grand Rapids MI 49518-8037                 Charlotte NC 28272-1070



My TBD Sports LLC                                 Nichols Paper & Supply Co.                 Office Depot
PO Box 664                                        2647 Momentum Place                        PO Box 633301
Ankeny IA 50021-0664                              Chicago IL 60689-5326                      Cincinnati OH 45263-3301



Otis Elevator Company                             PM Engraving Company                       PSE Event Housing LLC
PO Box 73579                                      4621 Clyde Park SW                         Dept. 5081
Chicago IL 60673-7579                             Wyoming MI 49509-5112                      PO Box 4110
                                                                                             Woburn MA 01888-4110


Pitney Bowes                                      Professional Travel & Dolphin              Quality Air Heating & Cooling
PO Box 371896                                     2850 Thornhills Ave SE                     3395 Kraft S.E.
Pittsburgh PA 15250-7896                          Grand Rapids MI 49546-7120                 Grand Rapids MI 49512-2029



Quality Draft Systems                             Quality Pool & Spa Inc                     Quore Systems LLC
3876 East Paris SE                                3100 Broadmoor SE                          5000 Meridian Blvd., Suite 400
Unit 16                                           Grand Rapids MI 49512-1845                 Franklin TN 37067-6675
Grand Rapids MI 49512-3974


RoomRoster LLC                                    RoomRoster LLC                             Shiva Management, Inc.
304 Talbot St.                                    PO Box 4598                                C/O Varnum LLP
London ON N6A 2R4                                 Carol Stream IL 60197-4598                 P.O. Box 352
                                                                                             Grand Rapids, MI 49501-0352


Sir Speedy                                        Sitting Pretty Grand Rapids LL             Soc of Govt Mtg Professionals
4513 - A Broadmoor SE                             7073 Willard Ave SE                        3337 Duke St.
Grand Rapids MI 49512-5313                        Grand Rapids MI 49548-7359                 Alexandria VA 22314-5219
Sonifi Solutions Inc              Case:19-03908-jtg    Doc #:111
                                                Team Financial Group IncFiled: 10/09/19            PageThe19Embroidery
                                                                                                              of 21 House Inc
PO Box 505225                                        650 Three Mile Rd NW                                 Hardwoods Print & Advertising
Saint Louis MO 63150-5225                            Suite 200                                            2688 Edward
                                                     Grand Rapids MI 49544-1624                           Jenison MI 49428-8187


Traveling Teams                                      USA Today                                            Vistar
PO Box 771954                                        PO Box 677446                                        PO Box 784866
Detroit MI 48277-1954                                Dallas TX 75267-7446                                 Philadelphia PA 19178-4866



Voss Lighting                                        West MI Hispanic Chamber of Co                       White Star Tour Inc
Attn: Accounts Receivable                            2007 Division Ave. S                                 26 E. Lancaster Ave.
PO Box 22159                                         Grand Rapids MI 49507-3013                           Reading PA 19607-2693
Lincoln NE 68542-2159


Whitecaps Prof Baseball                              Wyoming Kentwood Area Chamber                        Dean E. Rietberg
PO Box 428                                           4415 Byron Center Ave. SW                            Trial Attorney
Comstock Park MI 49321-0428                          Wyoming MI 49519-4800                                Office of the US Trustee
                                                                                                          The Ledyard Building, 2nd Floor
                                                                                                          125 Ottawa NW, Suite 200R
                                                                                                          Grand Rapids, MI 49503-2865
Mark H. Shapiro                                      Matthew W. Cheney                                    Robert Bassel
Steinberg Shapiro & Clark                            Office of the US Trustee                             POBox T
25925 Telegraph Road, Suite 203                      The Ledyard Building, 2nd Floor                      Clinton, MI 49236-0018
Southfield, MI 48033-2527                            125 Ottawa NW, Suite 200R
                                                     Grand Rapids, MI 49503-2865



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


AAA
AAA_ Mail Stop 2
1000 AAA Drive
Lake Mary FL 32746-5063




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Amicus Management, Inc.                           (u)Holiday Hospitality Franchising, LLC              (d)Access Point Financial, LLC
                                                                                                          c/o Keller & Almassian, PLC
                                                                                                          230 East Fulton
                                                                                                          Grand Rapids MI 49503-3211


(d)American Automobile Association                   (u)Andrea Sharp                                      (u)H. Writers LLC
1000 AAA Drive-Mail Stop 8
Heathrow FL 32746-5063
End of Label Matrix         Case:19-03908-jtg   Doc #:111 Filed: 10/09/19   Page 20 of 21
Mailable recipients   104
Bypassed recipients     6
Total                 110
Label Matrix for local noticing Case:19-03908-jtg
                                              Access Doc   #:111 Filed:
                                                     Point Financial, LLC  10/09/19                PageBhogal
                                                                                                        21 ofEnterprises,
                                                                                                               21         LLC
0646-1                                        c/o Keller & Almassian, PLC                                 23415 Pleasant Meadow Road
Case 19-03909-jtg                             230 East Fulton St.                                         Diamond Bar, CA 91765-3366
Western District of Michigan                  Grand Rapids, MI 49503-3211
Grand Rapids
Wed Oct 9 10:38:24 EDT 2019
Shiva Management LLC                          Western District of Michigan                                Access Point Financial, Inc.
c/o StevenT. Buquicchio                       One Division Ave., N.                                       1 Ravinia Drive
VARNUM LLP                                    Room 200                                                    Suite 900
P.O. Box 352                                  Grand Rapids, MI 49503-3132                                 Atlanta GA 30346-2120
Grand Rapids, MI 49501-0352

American Automobile Association                      Bhavneet Bhogal                                      Holiday Hospitality Franchisin
1000 AAA Drive-Mail Stop 8                           23415 Pleasant Meadow Road                           Three Ravinia Dr.
Heathrow FL 32746-5063                               Diamond Bar CA 91765-3366                            Ste. 100
                                                                                                          Atlanta GA 30346-2121


Intercontinental Hotel Group                         Surinder Bhogal                                      Dean E. Rietberg
PO Box 101074                                        23415 Pleasant Meadow Road                           Trial Attorney
Atlanta GA 30392-1074                                Diamond Bar CA 91765-3366                            Office of the US Trustee
                                                                                                          The Ledyard Building, 2nd Floor
                                                                                                          125 Ottawa NW, Suite 200R
                                                                                                          Grand Rapids, MI 49503-2865
Mark H. Shapiro                                      Matthew W. Cheney                                    Robert Bassel
Steinberg Shapiro & Clark                            Office of the US Trustee                             POBox T
25925 Telegraph Road, Suite 203                      The Ledyard Building, 2nd Floor                      Clinton, MI 49236-0018
Southfield, MI 48033-2527                            125 Ottawa NW, Suite 200R
                                                     Grand Rapids, MI 49503-2865




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Amicus Management, Inc.                           End of Label Matrix
                                                     Mailable recipients    14
                                                     Bypassed recipients     1
                                                     Total                  15
